DETAILED ACTION
This action is in response to the application filed 2/28/2020. Claims 1-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Claim 2 line 3 states, “from the at least one server of the at least once cloud storage provider”. This should state “from the at least one server of the at least one cloud storage provider”.
Claim 9 states “further comprising, when the data is requested by the application on the computing device, storing, by the gateway, the data from the at least one server of the at least once cloud storage provider in the virtual bucket in accordance with the policies governing access to the data”. The Examiner notes that this is a contingent limitation in a method claim. Therefore, in order to avoid a potential contingent limitation interpretation, the Examiner recommends the Applicant to positively recite  “further comprising, in response to a request for the data by the application on the computing device, storing, by the gateway, the data from the at least one server of the at least once cloud storage provider in the virtual bucket in accordance with the policies governing access to the data”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the Examiner notes that Claim 13 Line 1 states “The multi-cloud framework method according to claim 18”, however, claim 18 is a non-transitory computer-readable medium claim not a method claim, therefore it is unclear as to what the multi-cloud framework method according to claim 18 is referring to. The Examiner respectfully notes that it appears that claim 13 should be dependent on claim 8 (the independent claim for the method claims) not claim 18. Therefore for the purposes of examination, the Examiner is interpreting the claim 13 as being dependent upon claim 8. The Examiner recommends the Applicant correct the dependency of claim 13 to overcome the 112(b) rejection. Claim 14 inherits the rejection of claim 13 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel et al (US PGPUB No US 2014/0043964 A1)(hereafter referred to as Gabriel).
Regarding Claim 1, Gabriel anticipates:
A multi-cloud data framework system, comprising: at least one server corresponding to at least one cloud storage provider and configured to store data (Servers 22-1...22-n located at Data Center 10 which provides cloud server services to mobile devices 6 including the support/storage of data. [0002][0013][0018-0020]); a computing device connected to the at least one server of the at least one cloud storage provider (Mobile device 6 connected to the data center 10 comprising servers 22-1…22-n [Fig 1]), the computing device including an application configured to access the data stored on the at least one server corresponding to the at least one cloud storage provider (“Each mobile device 6 is associated with a different service type and runs one or more applications that require the services of the data center 10” [0018] Data Center 10 comprises servers and equipment including deduplication servers/memory to support the data and applications [0013][0019]); at least one gateway connected between the at least one server of the at least one cloud storage provider and the computing device (Gateway Network Element 12 comprises the servers and is in communication with the mobile device 6 [0020][Fig1]); and a central server (Server 4 [Fig 1]) configured to manage the at least one gateway to allow or deny access to the data stored on the at least one server of the at least one cloud storage provider using at least one virtual storage bucket on the gateway, the at least one virtual storage bucket being configured to set policies governing access to the data for the application on the computing device  (“Server 4 provides an identifier assignment service used by a service provider to assign identifiers to the mobile devices 6 in accordance with service requirements” [0017] These identifiers are then utilized by the gateway in implementing a bucket policy. The buckets can identify memory locations. The Gateway can utilize the “bucket” policy to identify a memory location in which incoming packets from devices are allowed access to via their assigned identifiers [0013-0017]).

Regarding Claim 8, Gabriel anticipates:
A multi-cloud framework method, comprising: storing data in at least one server corresponding to at least one cloud storage provider (Servers 22-1...22-n located at Data Center 10 which provides cloud server services to mobile devices 6 including the support/storage of data. [0002][0013][0018-0020]); providing an application on a computing device connected to the at least one server of the at least one cloud storage provider (Mobile device 6 connected to the data center 10 comprising servers 22-1…22-n [Fig 1]), the computing device including an application configured to access the data stored on the at least one server corresponding to the at least one cloud storage provider (“Each mobile device 6 is associated with a different service type and runs one or more applications that require the services of the data center 10” [0018] Data Center 10 comprises servers and equipment including deduplication servers/memory to support the data and applications [0013][0019]); intermediating, with at least one gateway (Gateway Network Element 12 comprises the servers and is in communication with the mobile device 6 [0020][Fig1]), exchange of the data between the application on the computing device and the at least one server of the at least one cloud storage provider (Gateway Network Element 12 forwards incoming packets from the mobile devices to servers and ports [0014]); and managing, by a central server (Server 4 [Fig 1]), the at least one gateway to allow or deny access to the data stored on the at least one server of the at least one cloud storage provider using at least one virtual storage bucket on the gateway, the at least one virtual storage bucket being configured to set policies governing access to the data for the application on the computing device (“Server 4 provides an identifier assignment service used by a service provider to assign identifiers to the mobile devices 6 in accordance with service requirements” [0017] These identifiers are then utilized by the gateway in implementing a bucket policy. The buckets can identify memory locations. The Gateway can utilize the “bucket” policy to identify a memory location in which incoming packets from devices are allowed access to via their assigned identifiers [0013-0017]).

Regarding Claim 15, Gabriel anticipates:
A non-transitory computer-readable medium encoded with computer- readable instructions (A computer readable medium may be utilized comprising program instructions [0037]) that, when executed by one or more computing devices, cause the one or more computing devices to perform a multi-cloud framework method, comprising: storing data in at least one server corresponding to at least one cloud storage provider (Servers 22-1...22-n located at Data Center 10 which provides cloud server services to mobile devices 6 including the support/storage of data. [0002][0013][0018-0020]); providing an application on a computing device connected to the at least one server of the at least one cloud storage provider (Mobile device 6 connected to the data center 10 comprising servers 22-1…22-n [Fig 1]), the computing device including an application configured to access the data stored on the at least one server corresponding to the at least one cloud storage provider(“Each mobile device 6 is associated with a different service type and runs one or more applications that require the services of the data center 10” [0018] Data Center 10 comprises servers and equipment including deduplication servers/memory to support the data and applications [0013][0019]); intermediating, with at least one gateway (Gateway Network Element 12 comprises the servers and is in communication with the mobile device 6 [0020][Fig1]), exchange of the data between the application on the computing device and the at least one server of the at least one cloud storage provider (Gateway Network Element 12 forwards incoming packets from the mobile devices to servers and ports [0014]); and managing, by a central server (Server 4 [Fig 1]), the at least one gateway to allow or deny access to the data stored on the at least one server of the at least one cloud storage provider using at least one virtual storage bucket on the gateway, the at least one virtual storage bucket being configured to set policies governing access to the data for the application on the computing device (“Server 4 provides an identifier assignment service used by a service provider to assign identifiers to the mobile devices 6 in accordance with service requirements” [0017] These identifiers are then utilized by the gateway in implementing a bucket policy. The buckets can identify memory locations. The Gateway can utilize the “bucket” policy to identify a memory location in which incoming packets from devices are allowed access to via their assigned identifiers [0013-0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 13-14 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel in view of Aikas et al. (US PGPUB No US 2014/0143543 A1)(hereafter referred to as Aikas).
Regarding Claim 6, Gabriel discloses all of the elements of claim 1 as shown in the rejection above. 
Gabriel also discloses:
wherein the gateway includes a plurality of virtual buckets (The gateway utilizes a bucket distribution policy with a plurality of buckets [0013])
Gabriel does not explicitly disclose:
a plurality of virtual buckets each corresponding to a different computing device 
However Aikas discloses:
a plurality of virtual buckets each corresponding to a different computing device (Aikas discloses a plurality of clients, where a client can initiate the creation of a bucket. The initiating client is then the owner of the bucket (i.e. virtual buckets correspond to different clients) [0064])
The disclosures of Gabriel and Aikas are analogous to the claimed invention because they are in the same field of endeavor of access permissions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Aikas  before them, to modify the teachings of Gabriel to include the teachings of Aikas since Aikas teaches that allowing a user to create their own bucket with an ACL allows a user flexibility in a system by giving the user/owner full control over who has access to the data of the bucket and the role of users within the bucket can be easily changed by the owner. (Aikas: [0034-0035])

Regarding Claim 7, Gabriel in view of Aikas discloses all of the elements of claim 6 as shown in the rejection above. 
Gabriel in view of Aikas also discloses:
wherein each of the plurality of virtual buckets applies different policies for governing access to data communicated therethrough (Aikas discloses that a client can request a new bucket to be created and be the owner of that bucket. The client can specify an access control list (policy) to be used for that bucket (i.e. each bucket can have its own different ACL list which would be the policy for that bucket) [0064]).  
Regarding Claim 13, Gabriel discloses all of the elements of claim 8 (see 112(b) rejection above) as shown in the rejection above. 
Gabriel also discloses:
wherein the gateway includes a plurality of virtual buckets (The gateway utilizes a bucket distribution policy with a plurality of buckets [0013])
Gabriel does not explicitly disclose:
a plurality of virtual buckets each corresponding to a different computing device 
However Aikas discloses:
a plurality of virtual buckets each corresponding to a different computing device (Aikas discloses a plurality of clients, where a client can initiate the creation of a bucket. The initiating client is then the owner of the bucket (i.e. virtual buckets correspond to different clients) [0064])
The disclosures of Gabriel and Aikas are analogous to the claimed invention because they are in the same field of endeavor of access permissions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Aikas  before them, to modify the teachings of Gabriel to include the teachings of Aikas since Aikas teaches that allowing a user to create their own bucket with an ACL allows a user flexibility in a system by giving the user/owner full control over who has access to the data of the bucket and the role of users within the bucket can be easily changed by the owner. (Aikas: [0034-0035])
Regarding Claim 14, Gabriel in view of Aikas discloses all of the elements of claim 13 as shown in the rejection above. 
Gabriel in view of Aikas also discloses:
wherein each of the plurality of virtual buckets applies different policies for governing access to data communicated therethrough (Aikas discloses that a client can request a new bucket to be created and be the owner of that bucket. The client can specify an access control list (policy) to be used for that bucket (i.e. each bucket can have its own different ACL list which would be the policy for that bucket) [0064]).  

Regarding Claim 20, Gabriel discloses all of the elements of claim 15 as shown in the rejection above. 
Gabriel also discloses:
wherein the gateway includes a plurality of virtual buckets (The gateway utilizes a bucket distribution policy with a plurality of buckets [0013])
Gabriel does not explicitly disclose:
a plurality of virtual buckets each corresponding to a different computing device 
However Aikas discloses:
a plurality of virtual buckets each corresponding to a different computing device (Aikas discloses a plurality of clients, where a client can initiate the creation of a bucket. The initiating client is then the owner of the bucket (i.e. virtual buckets correspond to different clients) [0064])
The disclosures of Gabriel and Aikas are analogous to the claimed invention because they are in the same field of endeavor of access permissions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Gabriel and Aikas  before them, to modify the teachings of Gabriel to include the teachings of Aikas since Aikas teaches that allowing a user to create their own bucket with an ACL allows a user flexibility in a system by giving the user/owner full control over who has access to the data of the bucket and the role of users within the bucket can be easily changed by the owner. (Aikas: [0034-0035])

Regarding Claim 21, Gabriel in view of Aikas discloses all of the elements of claim 20 as shown in the rejection above. 
Gabriel in view of Aikas also discloses:
wherein each of the plurality of virtual buckets applies different policies for governing access to data communicated therethrough (Aikas discloses that a client can request a new bucket to be created and be the owner of that bucket. The client can specify an access control list (policy) to be used for that bucket (i.e. each bucket can have its own different ACL list which would be the policy for that bucket) [0064]).  

Allowable Subject Matter
Claims 2-5, 9-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the claim objections above.
Specifically regarding Claim 2, Claim 2 states “wherein when the data is requested by the application on the computing device, the gateway stores the data from the at least one server of the at least once cloud storage provider in the virtual bucket in accordance with the policies governing access to the data” which is not disclosed by the prior art or record. The closest prior art is Gabriel. Gabriel discloses a gateway utilizing virtual buckets for routing data. However, Gabriel does not disclose the temporal element that when data is requested, the gateway stores the data from the server into the virtual bucket according to the policies. Claim 3 would be allowable at least due to its dependency on claim 2.
Claim 9 and Claim 16 recite substantially similar limitations as claim 2 and would therefore be allowable under the same rationale. Claims 10 and 17 would be allowable at least due to their dependencies on claims 9 and 16 respectively.
Regarding Claim 4, Claim 4 states “wherein the virtual bucket prevents details of the application from being passed to the at least one server of the at least one cloud storage provider” which is not disclosed by the prior art or record. The closest prior art is Gabriel. Gabriel discloses a gateway utilizing virtual buckets for routing data between a client device and storage servers. However, Gabriel does not disclose that the virtual bucket prevents details of the application from being passed to the server. Claim 5 would be allowable at least due to its dependency on claim 4.
Claim 11 and Claim 18 recite substantially similar limitations as claim 4 and would therefore be allowable under the same rationale. Claims 12 and 19 would be allowable at least due to their dependencies on claims 11 and 18 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Summers et al. (US 2017/0093013) – Discloses tagging data for routing in accordance with a policy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183